733 N.W.2d 117 (2007)
In re Petition for DISCIPLINARY ACTION AGAINST Kenneth Anthony NEAL, a Minnesota Attorney, Registration No. 329782.
No. A07-891.
Supreme Court of Minnesota.
June 12, 2007.

ORDER
The Director has filed a petition for disciplinary action alleging that respondent Kenneth Anthony Neal committed professional misconduct warranting public discipline, namely, failing to deposit funds given to him on behalf of a client into a trust account and misappropriating those funds; failing to inform the law firm that employed him and agreed to represent the client pro bono of the receipt of funds from the client; neglecting the client's claims; failing to notify the client of the dismissal of her suit against a contractor; entering into a business transaction with the client without complying with the disclosure and consent requirements of Rule 1.8(a), Minnesota Rules of Professional Conduct (MRPC); failing to seek and obtain the client's consent after consultation to a conflict of interest arising out of his serving as her attorney in her claims against a contractor while at the same time holding a financial interest in a company providing mold remediation services to the property that was the subject of the claims, in violation of Rules 1.3, 1.4, 1.7, 1.8(a), 1.15, 3.2, 8.4(c), and 8.4(d), MRPC, as those rules read prior to October 1, 2005. In addition, the petition alleges that respondent engaged in the unauthorized practice of law in another state in a gestational contract matter and identified himself as a specialist on his letterhead without including a statement that he is not certified as a specialist, in violation of Rules 5.5(a) and 7.4(d), MRPC, as those rules read after October 1, 2005.
Respondent admits his conduct violated the Rules of Professional Conduct and waives his rights under Rule 14, Rules on Lawyers Professional Responsibility (RLPR). Respondent has entered into a stipulation with the Director in which they jointly recommend that the appropriate discipline is an 18-month suspension, effective upon the date of filing of this order. The parties recommend that the reinstatement hearing provided for in Rule 18, RLPR, not be waived, but that respondent be permitted to commence the reinstatement process by filing a petition for reinstatement after one year from the date of filing of this order. Finally, the parties recommend that reinstatement be further conditioned upon compliance with Rule 26, RLPR, successful completion of the professional responsibility portion of the bar examination under Rule 18(e), RLPR, and satisfaction of continuing legal education requirements under Rule 18(e), RLPR.
The court has independently reviewed the file and approves of the stipulated discipline.
Based upon all the files, records, and proceedings herein,
IT IS HEREBY ORDERED that respondent Kenneth Anthony Neal is indefinitely suspended from the practice of law for a minimum of 18 months, subject to the terms and conditions set forth above. Respondent shall pay the sum of $900 in costs under Rule 24, RLPR.
BY THE COURT:
/s/Helen M. Meyer Associate Justice